Citation Nr: 0303311	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  02-19 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from June 1941 to March 
1943.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, among other things, denied the benefits 
sought on appeal.  It is noted that the veteran and his wife 
appeared before the Board in January 2003, at which time it 
was requested that a number of issues be referred to the RO 
for consideration.  These included a claim of error in the 
June 1947 and subsequent rating decisions that failed to 
assign evaluations in excess of 10 percent for the veteran's 
psychiatric disorder and a claim of entitlement to special 
monthly pension benefits based on the need for aid and 
attendance since 1997.  These matters are hereby referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  As a result of his service connected anxiety disorder, 
the veteran experiences occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks.  

3.  The veteran is totally impaired from a psychological 
standpoint due to dementia.

4.  The veteran has no more than moderate bilateral pes 
planus causing pain with use.




CONCLUSIONS OF LAW

1.  Criteria for a disability evaluation higher than 30 
percent for anxiety neurosis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1-4.16, 4.125-4.130, 
Diagnostic Code 9400 (2002).

2.  Criteria for a disability evaluation higher than 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1-4.16, 4.71, 
4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
April 2001, as well as in a supplemental statement of the 
case dated in January 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of the parties in 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations as well as by requesting medical 
opinions regarding the level of impairment caused by the 
veteran's service-connected disabilities.  It appears that 
all known and available medical records relevant to the 
issues on appeal have been obtained and are associated with 
the veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The veteran 
and his wife testified before the Board in January 2003, and 
have participated in the development of the veteran's claims 
on appeal by specifically asserting all contentions.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is important to note at 
this juncture that the issues on appeal pose the problem of 
determining the level of impairment caused by service-
connected disabilities that exist in conjunction with 
nonservice-connected disabilities.  It is the service 
connected disabilities alone which must be the subject of the 
Board's attention.  

I.
Anxiety Neurosis

The veteran's anxiety neurosis has been evaluated using 
Diagnostic Code 9400 of 38 C.F.R. Section 4.130, which sets 
forth the criteria for evaluating generalized anxiety 
disorders using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationship..............................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The evidence of record clearly shows that the veteran has 
experienced symptoms of both anxiety and depression since his 
period of service and a 30 percent evaluation is currently 
assigned because the veteran has continued to show 
occupational and social impairment as a result of his 
service-connected disability.  Due to an organic brain 
syndrome which began in 1997, however, the veteran has 
developed a cognitive impairment causing disorientation, 
irrelevant speech, confabulation, derailment, and poor memory 
functioning.  He has become totally dependent upon his wife 
because of the decrease in cognitive functioning.  This 
recent development has not been medically linked to the 
veteran's period of active service nor to his service-
connected anxiety disorder.  

In February 2002, the veteran's treating VA physician 
diagnosed severe dementia as the veteran's primary disability 
and chronic generalized anxiety disorder as secondary.  In 
July 2002, however, the veteran's treating gastro-
enterologist suggested that the veteran's psychiatric 
disorder and his dementia could not be easily separated since 
the development of the dementia in 1997.

In May 2001, the veteran underwent VA examination.  His wife 
made the presentation of symptoms to the examiner as the 
veteran was unable to express his complaints.  The veteran's 
wife reported that the veteran had difficulty sleeping, that 
he had problems with his memory, and that he experienced 
flashbacks to his period of active service.  She stated that 
the veteran took medication that helped his sleep and made 
him less irritable and aggressive.  Upon examination, the 
veteran was alert with coherent speech, his affect was 
constricted and mood was unremarkable.  The veteran's 
thinking was described as slow with evidence of confabulation 
and derailment.  He was only oriented to person.  The 
veteran's concentration level was short and his judgment and 
insight were noted to be questionable.  The examiner 
diagnosed dementia and chronic generalized anxiety disorder, 
assigning a Global Assessment of Functioning score of twenty-
five and noting that the presence of dementia since 1997 had 
had a profound effect on the veteran's cognitive decline 
making it difficult to estimate the exact degree to which his 
depression and anxiety influenced his functional level.

Treatment records show that the veteran is evaluated 
periodically for his psychiatric disability.  He has 
consistently presented as alert, quiet and cooperative with 
either an unremarkable mood or a constricted mood.  The 
veteran and his wife deny suicidal or homicidal ideation and 
the veteran remains oriented only to person.  He is diagnosed 
as having dementia and chronic generalized anxiety disorder 
and remains in the care of his wife.

In January 2003, the veteran and his wife appeared at a 
hearing before the Board sitting in Texas.  The veteran 
simply testified that he was depressed, but his wife 
elaborated and stated that the veteran was withdrawn, 
possibly had panic attacks, and was, "out of his head."  
She described the veteran as sitting alone most of the time, 
talking to himself, and unable to maintain any type of 
relationships.  The veteran's wife further testified that the 
veteran was treated with medication to ease his aggravation.

Given the evidence as outlined above, the Board finds that 
the veteran continues to show occupational and social 
impairment as a result of his service-connected anxiety 
disorder.  The degree of impairment caused solely by that 
impairment, however, does not meet the criteria for a 
disability evaluation higher than 30 percent.   Specifically, 
there is no objective evidence of the veteran having a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands as a result of 
his anxiety and depression, impairment of short- and long-
term memory as a result of anxiety and depression, or 
impaired judgment and/or abstract thinking due to anything 
other than an organic brain syndrome.  While the Board 
certainly sympathizes with the veteran and his wife in what 
must be an extremely difficult and frustrating time of his 
life, the evidence simply does not support the assignment of 
a higher evaluation for his service-connected psychiatric 
disability.  The Board fully acknowledges that the veteran's 
gastro-enterologist does not believe that the veteran's 
dementia can be easily separated from the psychiatric 
disorder of anxiety.  At the same time, however, the 
physician treating the veteran's psychological impairment was 
able to distinguish between the two, indicating that the 
veteran's primary diagnoses were an organic brain syndrome 
and dementia which began in 1997 and are not associated with 
either the veteran's period of active service or his service-
connected anxiety disorder.  The Board considers the comments 
by the psychiatrist treating the veteran's psychological 
impairment to be of greater probative value than those 
comments by his gastro-enterologist.  Consequently, the Board 
must deny the veteran's request for a disability evaluation 
higher than 30 percent for anxiety neurosis on a schedular 
basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected psychiatric disability, he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his anxiety disorder and treatment 
records are void of any finding of exceptional limitation due 
to anxiety and/or depression beyond that contemplated by the 
schedule of ratings.  While the record reflects that the 
veteran is unemployed, it also shows that he is predominantly 
limited by peripheral neuropathy and dementia.  The Board 
does not doubt that limitation caused by generalized anxiety 
would have an adverse impact on employability; however, loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran as a result of his service-connected anxiety 
disorder.

II.
Bilateral Pes Planus

The veteran's bilateral pes planus has been evaluated using 
the criteria of 38 C.F.R. Section 4.71a, Diagnostic Code 
5276.  Specifically, a 50 percent evaluation is assigned when 
there is evidence of pronounced symptoms including marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo-achilles on manipulation, and no improvement of 
symptoms by orthopedic shoes or appliances; a 30 percent 
evaluation is assigned when there is evidence of severe 
symptoms including objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities; and, a 10 percent evaluation is 
assigned when there is evidence of moderate symptoms 
including a weight-bearing line over or medial to the great 
toe, inward bowing of the tendo-achilles, and pain on 
manipulation and use of the feet.

The evidence of record reveals that the veteran has bilateral 
flat feet, however, his primary difficulty with walking is 
the diagnosis of peripheral neuropathy.  He uses a wheelchair 
and his treating VA physician reported in February 2002 that 
the veteran was non-ambulatory as a result of peripheral 
neuropathy and peripheral vascular disease.

Upon VA examination in May 2001, the veteran complained of 
foot pain, stiffness, swelling, weakness, fatigue, lack of 
endurance, locking, giving away upon use, and warmth and 
reddish discoloration in the feet.  He related being unable 
to walk more than one-quarter of a block and using heat, cold 
packs, massage, and Tylenol with codeine to relieve his 
symptoms.  The veteran's arches were flattened at rest and 
when standing, and there was tenderness to palpation of the 
soles, arches and tops of the feet.  He had dorsiflexion from 
0 to 10 degrees, plantar flexion from 0 to 25 degrees, 
inversion from 0 to 50 degrees, and eversion from 0 to 5 
degrees bilaterally.  The examiner diagnosed bilateral flat 
feet.

Treatment records show that the veteran has been disabled 
from work since the 1970's due to peripheral neuropathy 
affecting his legs.  It was noted in June 2001, that the 
peripheral neuropathy also affected the veteran's feet.  In 
January 2002, there was no evidence of maceration, ulcer or 
other deformity of the feet.

The veteran and his wife testified before the Board in 
January 2003 that the veteran had bunions, cracked skin on 
the heels of the feet, and swelling in both feet with use.  
The veteran stated that he had difficulty walking because of 
pain in his feet, but used a wheelchair for other reasons.

Given the evidence as outlined above, the Board finds that an 
evaluation higher than 10 percent may not be assigned for 
bilateral pes planus.  Specifically, there are no objective 
findings of a weight-bearing line over, or medial to, either 
of the veteran's great toes or inward bowing of the tendo-
achilles.  Likewise, while the veteran's flat feet are 
productive of pain and tenderness with manipulation, there is 
no medical evidence of marked deformity, swelling or 
characteristic callosities due to pes planus.  Thus, the 
veteran's request for a higher evaluation may not be granted 
on a schedular basis.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected flat feet have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation as the 
evidence clearly shows that his marked impairment is due to 
peripheral neuropathy.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for the possible 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Consequently, the Board finds that the 
evaluation assigned in this decision adequately reflects the 
clinically established service-connected impairment 
experienced by the veteran.


ORDER

A disability evaluation higher than 30 percent for anxiety 
neurosis is denied.

A disability evaluation higher than 10 percent for bilateral 
pes planus is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

